Citation Nr: 0032442	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  92-03 217	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION


The veteran served on active duty from June 1951 to March 
1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island.  Thereafter, the veteran's file was transferred to 
the VA Regional Office (RO) in Houston, Texas.

The appeal was last before the Board in July 1999, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO, in a rating 
decision entered in May 2000, continued to deny the benefit 
sought on appeal, and a Supplemental Statement of the Case 
was mailed to the veteran the same month.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

Current manifestations of the veteran's service-connected 
PTSD include complaint of war-related nightmares, with speech 
which is clear and coherent, a euthymic mood, and some short 
term memory impairment; overall impairment attributable to 
service-connected PTSD is considerable.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 4.7 and Part 4, Diagnostic Code 
9411, as promulgated in 38 C.F.R. § 4.132 (in effect through 
November 6, 1996) and 38 C.F.R. § 4.130 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duty to assist in the development 
of this claim has been met.  The veteran has been examined 
for VA for compensation purposes and treatment records have 
been obtained.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for PTSD (previously 
diagnosed as anxiety disorder), for which the RO has assigned 
a 50 percent rating in accordance with the provisions of 
Diagnostic Code 9411 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected psychiatric disability.  The 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical histories and findings pertaining to 
such disability.

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
the evaluation of the veteran's service-connected PTSD turned 
on the severity of his overall social and industrial 
impairment.  A 50 percent rating was warranted where such 
impairment was of "considerable" severity; a rating of 70 
percent was warranted where such impairment was "severe".  
38 C.F.R. § 4.132.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  See 61 
Fed. Reg. 52, 695 (1996) and 38 C.F.R. § 4.130.  Pursuant to 
Diagnostic Code 9411 under the revised criteria, a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Concerning his claim for a rating in excess of 50 percent for 
PTSD, the veteran contends, in essence, that such disability 
is more severely disabling than currently evaluated.  In this 
regard, when he was examined by VA in January 1991, the 
veteran related that he had discontinued working (as a metal 
grinder) the previous year.  On mental status examination, he 
was noted to be "very friendly", and he spoke "in a clear, 
coherent manner"; his mood was thought "to be slightly 
depressed"; insight was "good" and judgment "was not 
impaired".  The diagnosis implicated affective impairment, 
which was "[m]oderately severe."

When he was examined (on a fee basis) by VA in November 1998, 
the veteran displayed a "warm affect", though he admitted to 
a depressed mood.  His speech was described as being "clear 
and coherent with normal rate and volume".  He was oriented 
in three spheres, and his overall memory was "good"; insight 
was "good" and judgment "was not impaired".  The diagnosis 
implicated affective impairment, and a score of 40 was 
assigned as being representative of his Global Assessment of 
Functioning (GAF) Scale.

Most recently, when he was examined (on a fee basis) by VA in 
apparently April 2000, the veteran complained of experiencing 
insomnia and war-related nightmares.  On mental status 
examination, the veteran was described as being "pleasant"; 
his speech was "normal in rate and tone", and his thought 
processes were described as being "logical and coherent"; his 
mood was "euthymic", and his affect was described as being of 
normal variation; his judgment was described as being 
"sound", and he had "good" insight; he was oriented in three 
spheres, though he "showed some short term memory 
impairment."  The diagnosis was PTSD, and a GAF scale of 61 
was assigned.  Regarding the veteran's social impairment, the 
veteran was noted to have "few friends" and to generally 
spend his time alone.  His social impairment was thought to 
have no effect on his ability to work.  As to his industrial 
impairment, though the examiner observed that the veteran's 
ability to function industrially had been impaired 
continuously since service (versus such ability prior to 
entering service), he opined that the veteran was then (i.e., 
in April 2000) unable to work owing to "his age."

In considering the veteran's claim for a rating in excess of 
50 percent for PTSD, the Board is of the opinion, in light of 
the reasoning advanced hereinbelow, that such increased 
disability evaluation, at least pursuant to the criteria 
which were in effect prior to November 7, 1996, is not 
warranted.  In reaching such conclusion, the Board is 
constrained to point out that the veteran's PTSD would 
clearly seem not to be productive of (at most) more than 
"considerable" social impairment.  In this regard, the 
veteran was noted to be "very friendly" on the occasion of 
his examination by VA in January 1991, and though he was 
noted to have "few friends" at the time of his April 2000 VA 
examination, he was, on such occasion, specifically described 
as being "pleasant".  In addition, the veteran's PTSD would 
appear to not be productive of more than "considerable" 
industrial impairment.  In this regard, notwithstanding that 
the veteran has apparently not been gainfully employed since 
1990, the Board cannot overlook that his assigned GAF on the 
April 2000 VA examination was 61, up sharply from the GAF of 
40 assigned in conjunction with the November 1998 VA 
examination.  Significantly, an assigned GAF in the range of 
55-60 is (at least pursuant to DSM-III-R criteria) indicative 
of only "moderate" industrial impairment, see Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995), and thus the Board infers 
that a somewhat lower GAF in the range of the low 50's (the 
approximate average of the above-assigned 40 and 61 GAF's) 
would still easily not equate with more than "considerable" 
industrial impairment.  It also bears emphasis that the 
principal factor presently rendering the veteran incapable of 
working is his age.  On assessing the foregoing in 
conjunction with the reasoning advanced above bearing on the 
degree of social incapacitation traceable to the veteran's 
PTSD, the Board is persuaded that a rating in excess of 50 
percent for PTSD under Diagnostic Code 9411, as promulgated 
prior to November 7, 1996, is not in order.

The Board is, in addition, of the opinion that entitlement to 
a rating in excess of 50 percent for the veteran's service-
connected PTSD is not warranted pursuant to the revised 
above-addressed criteria (for Diagnostic Code 9411) that 
became effective November 7, 1996.  In reaching this 
conclusion, the Board would point out that while even 
circumlocutory or stereotypical speech would (if present) 
still only be characteristic of disability warranting a 50 
percent rating under the above-cited revised criteria, when 
the veteran was examined by VA in November 1998 his speech 
was described as being "clear and coherent with normal rate 
and volume".  In addition, the "warm affect" shown on the 
November 1998 VA examination as well as the "euthymic" mood 
and "some short term memory impairment" demonstrated by the 
veteran on the April 2000 VA examination are, in each 
instance, representative of pertinent psychiatric disablement 
warranting a rating of less than 50 percent.  See 61 Fed. 
Reg. 52, 695 (1996).  Finally, while the Board has no reason 
to dispute the veteran's assertion on the April 2000 VA 
examination that he experienced insomnia, it would 
nevertheless point out that even chronic sleep impairment (if 
in fact present) due to his PTSD is independently indicative 
of disability warranting only a 30 percent rating.  See id.  
Given the foregoing observations, then, and in the apparent 
absence of any pertinent manifestation independently 
representative of a 70 percent disability rating under the 
revised criteria, the Board is of the opinion that, in 
accordance with the above-cited revised criteria that became 
effective on November 7, 1996, a rating for PTSD in excess of 
50 percent is not in order.  38 C.F.R. § 4.130.

In determining that entitlement to a rating in excess of 50 
percent for the veteran's service-connected PTSD is not 
warranted, the Board has, with respect to each set of 
criteria addressed in such analysis, given consideration to 
the provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show, 
relative to each promulgation of the pertinent criteria 
addressed above, that the actual manifestations of the 
veteran's service-connected PTSD more closely approximate 
those required for a 70 percent rating than they do the 50 
percent rating presently assigned.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.7 and Part 4, Diagnostic Code 9411, as 
promulgated in 38 C.F.R. § 4.132 (in effect through November 
6, 1996) and 38 C.F.R. § 4.130.


ORDER

A rating in excess of 50 percent for PTSD is denied.


REMAND

The Board observes, on perusal of the record, that, 
subsequent to the entry of a May 2000 rating denial of 
entitlement to a total rating based on unemployability 
(TDIU), the veteran, in an item of correspondence received at 
the RO in August 2000, conveyed disagreement with the same.  
On assessing the foregoing in conjunction with pertinent 
observations made by the United States Court of Appeals for 
Veterans Claims in Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999), the Board is of the view that the veteran's 
foregoing claim for a TDIU must be formally remanded to the 
RO for the issuance of an appropriate Statement of the Case 
(SOC) to the veteran.  Further development pertaining to the 
foregoing is, therefore, specified below.

Accordingly, the case is REMANDED for the following:


The RO should provide the veteran with a 
SOC pertaining to his recently (i.e., in 
May 2000) denied claim for a TDIU.

Thereafter, the case should be returned to the Board only if 
the veteran perfects the appeal by the timely filing of a 
substantive appeal.  In taking this action, the Board implies 
no conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on any matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

